           Case1:18-cv-07543-NRB
          Case  1:18-cv-07543-LGS Document
                                   Document24
                                            25 Filed 10/30/18 Page 1 of 2
                                              Filed 10/29/18 pagal~_-2_,·=--~==,:::..:-__
                                                                                 USDC SONY
                                                                               i DOCUMENT
                                                                               I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------    X
                                                                              I  ELECTRONICALL y FILED
                                                                                 DOC#:
 ANAS OSAMA IBRAHIM ABDIN,                                                                        3~b,-llr--
                                                                              : ~ATE F·-IL_E_D=--;-lf-;+-:l

                            Plaintiff,                                No. 1:18-cv-07543-NRB

                   -against-                                          Hon. Naomi Reice Buchwald

 CBS BROADCASTING, INC. and/or CBS CORP.,
 NETFLIX, INC.,                                                       STIPULATION AND ORDER FOR
                                                                      FILING OF SECOND AMENDED
                            Defendants.                               COMPLAINT

 --------------------------------------------------------------   X


        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel,

that:

        1.       Defendants hereby consent to the filing of the Second Amended Complaint (the

                 "SAC") in the form annexed hereto, subject to the entry of this Stipulation and

                 Order as an order of the Court.

        2.       Upon Plaintiff's filing of the SAC, the SAC shall be deemed served upon all

                 Defendants named in the SAC, including newly added Defendant CBS Interactive

                 Inc.

        3.       Defendants shall have 30 days from the date of the filing of the SAC to answer,

                 move or otherwise respond to the SAC.

        4.       Except as expressly set forth herein, Defendants reserve and do not waive any and

                 all defenses, objections, claims, rights and remedies with respect to the SAC or

                 otherwise in connection with this action.
        Case1:18-cv-07543-NRB
       Case  1:18-cv-07543-LGS Document
                                Document24
                                         25 Filed
                                             Filed10/29/18
                                                   10/30/18 Page
                                                             Page2 2ofof2 2



Dated: October 29, 2018
       New York, New York

JOHN JOHNSON & ASSOCIATES                   LOEB & LOEB LLP


By: Isl John Johnson                        By: Isl Wook Hwang
    John Johnson                                WookHwang
    25 Broadway, 9th Floor                      345 Park Avenue
    NewYork,NewYork 10004                       New York, New York 10154
    (212) 566-3019                              (212) 407-4000

Attorneys for PlaintiffAnas Osama Ibrahim   Attorneys for Defendants CBS Broadcasting
Abdin                                       Inc., CBS Corporation, CBS Interactive Inc.,
                                            and Netjlix, Inc.
